DOWNEY, Judge.
Appellants seek review of an order granting a temporary injunction prohibiting them from proceeding against appellees by the Unsafe Structures and Housing Appeals Board of the City of Tamarac.
We glean from the briefs that the complaint was unsworn. No evidence was adduced before the trial court, although counsel had witnesses available to testify. Finally, though a temporary injunction was issued, no bond was required of appellees, as provided in Rule 1.610, RCP.
Since the cause must be reversed it would appear appropriate on remand for the court to hold an evidentiary hearing on appellees’ application for temporary injunction, at which time the court can determine whether or not appellees have exhausted their administrative remedies so as to justify their resort to the courts. If the court determines that a temporary injunction should issue, then a bond should be required, unless appellees are excused therefrom by the provisions of Rule 1.610, RCP.
Accordingly, the order appealed from is reversed and the cause is remanded for further proceedings.
WALDEN, C. J., and MORROW, RUSSELL O., Associate Judge, concur.